DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0015] line 12 recites “sterniotomies” should read --sternotomies--
Paragraph [0019] line 7 recites “ Also in other” should read --Also, in other--
Paragraph [0064] line 4 recites “However, it’s unique” should read --However, its unique--
Appropriate correction is required.
Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 line 4 recites “nonwoven to position” should read --nonwoven layer to position--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the superabsorbent materials" in line 3.  There is insufficient antecedent basis for this limitation in the claim as only one superabsorbent material had been disclosed prior. For the purpose of examination, this limitation is being interpreted to mean the superabsorbent material as previously disclosed.
Claim 18 recites the limitation “a wound site” in line 3. It is unclear as to whether this limitation is referring to the wound site as claimed in claim 1 or a second wound site. For the purpose of examination, this limitation is being interpreted as the wound site as first presented in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locke et al. (U.S. Publication 2020/0085632), henceforth referred to as Locke.
Regarding claim 1, Locke discloses a wound treatment apparatus (100) comprising: a wound dressing (104) configured to be positioned over (Paragraph [0029]) a wound site (108), the wound dressing (104) comprising: an absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) for absorbing (Paragraph [0038]) wound exudate (Paragraph [0038]), the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) comprising a superabsorbent material (210), wherein the superabsorbent material (210) is positioned (Paragraph [0063]) at one or more target areas (Paragraph [0063]) of the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]); a backing layer (214) over the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) and comprising at least one orifice (230).
Regarding claim 2, Locke discloses the one or more target areas (Paragraph [0063]) are positioned to allow an air path (Figure 3 Air label) within the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) between (see illustrative diagram of Figure 3) the superabsorbent material (210) in the one or more target areas (Paragraph [0063]) when the superabsorbent materials (210) are wet.

    PNG
    media_image1.png
    563
    695
    media_image1.png
    Greyscale

Illustrative diagram of Figure 3 of Locke (U.S. Publication 2020/0085632).
Regarding claim 3, Locke discloses the superabsorbent material (210) is positioned within (between sublayers 208 and 214) the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) such that when exudate is absorbed (Paragraph [0006]) by the superabsorbent material (210), pores within the absorbent (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) are opened to allow for flow of air.
Locke does not expressly disclose opening pores to allow for the flow of air. However, during normal use the superabsorbent dots (210) draw fluid (Paragraph [0052]) from the hydrophilic foam layer (208) which in turn draws fluid (Paragraph [0052]) from the manifold layer (204) which would inherently open the pores (Paragraph [0054], manifold an open celled foam) of the manifold layer by removing fluid from within it. The apparatus as disclosed by Locke therefore inherently performs the action of opening pores to allow for the flow of air, thus anticipated this limitation. See MPEP 2112.02
Regarding claim 4, Locke discloses the superabsorbent material (210) being printed (Paragraph [0064]) to position (Paragraph [0064]) the superabsorbent material (210) at the one or more target areas (Paragraph [0063]) of the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]).
Locke does not expressly disclose the printing being screen-printing. However, the claimed apparatus is not limited by the process by which it is produced by rather the structure implied by the process. The structure of the superabsorbent material is unchanged by whether it is printed or screen printed at the one or more target areas and is therefore anticipated by Locke. See MPEP 2113
Regarding claim 5, Locke discloses the superabsorbent material (210) is being bound (Paragraph [0064]) to the absorbent layer (sublayers 204, 208, 210, 214) to position (Paragraph [0063]) the superabsorbent material at the one or more target areas (Paragraph [0063]) of the absorbent layer (sublayers 204, 208, 210, 214).
Locke does not expressly disclose the binding being through the means of gluing. However, the claimed apparatus is not limited by the process by which it is produced by rather the structure implied by the process. The structure of the superabsorbent material is unchanged by whether it is adhered by glue or in another fashion and is therefore anticipated by Locke. See MPEP 2113.
Regarding claim 6, Locke discloses the absorbent layer (sublayers 204, 208, 210, 214) being a 3D structure (see below illustrative diagram of Figure 2), wherein the superabsorbent material (210) is placed within (between sublayers 208 and 214) the 3D structure (see below illustrative diagram of Figure 2) to position (Paragraph [0063]) the superabsorbent material (210) at one or more target areas (Paragraph [0063]). 
Locke does not expressly disclose the superabsorbent material being injected into the 3D structure to position the superabsorbent material. However, the claimed apparatus is not limited by the process by which it is produced by rather the structure implied by the process. The structure of the superabsorbent material is unchanged by whether it is injected into the 3D structure or placed between the layers prior to binding. This limitation is therefore anticipated by Locke. See MPEP 2113.

    PNG
    media_image2.png
    748
    723
    media_image2.png
    Greyscale

Illustrative diagram of Figure 2 of Locke (U.S. Publication 2020/0085632).
Regarding claim 11, Locke discloses a first transmission layer (sublayer 204) beneath (see location in Figure 3) the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]).
Regarding claim 12, Locke discloses the absorbent layer (sublayers 204, 208, 210, 214) comprises a plurality (see illustrative diagram of Figure 7) of target areas (see illustrative diagram of Figure 7) of superabsorbent material (210).

    PNG
    media_image3.png
    401
    530
    media_image3.png
    Greyscale

Illustrative diagram of Figure 7 of Locke (U.S. Publication 2020/0085632).
Regarding claim 13, Locke discloses plurality (see illustrative diagram of Figure 7) of target areas (see illustrative diagram of Figure 7) of superabsorbent material (210) are arranged in a regularly repeating pattern (see illustrative diagram of Figure 7).
Regarding claim 14, Locke discloses the plurality (see illustrative diagram of Figure 7) of target areas (see illustrative diagram of Figure 7) of superabsorbent material (210) are arranged in a grid pattern (see illustrative diagram of Figure 7).
Regarding claim 15, Locke discloses the plurality (see illustrative diagram of Figure 7) of target areas (see illustrative diagram of Figure 7) of superabsorbent material (210) comprise a plurality (Paragraph [0046], granules) of aggregated superabsorbent particles (Paragraph [0046]), each aggregation being spaced apart (Paragraph [0063]) from one another.
Regarding claim 16, Locke discloses a wound contact layer (202) beneath (Paragraph [0033]) the absorbent layer (sublayers 204, 208, 210, 214) and sealed (Paragraph [0046], sealed by 200 and 216) to the backing layer (214).
Regarding claim 17, Locke discloses a wound contact layer (202) beneath (see positioning in Figure 2) the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) (Paragraph [0046], sealed by 200) to the backing layer (216), and without providing a separate (transmission layer integral to absorbent layer, not separate) transmission layer (sublayer 204 of absorbent layer) between the wound contact layer (202) and the backing layer (214).
Regarding claim 18, Locke discloses a source (110) of negative pressure (abstract) configured to be in fluid communication (Paragraph [0055]) with a wound site (108) through the wound dressing.
Regarding claim 19, Locke discloses a fluidic connector (106, 224, and 220) is positioned over the at least one orifice (230) configured to provide (Abstract) negative pressure (Abstract) through the wound dressing (104) to the wound site (108).
Regarding claim 20, Locke discloses the fluidic connector (106, 224, and 220) comprises a filter (220).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Locke (U.S. Publication 2020/0085632) in view of Andrews et al.  (U.S. Patent No. 10,485,891), henceforth referred to as Andrews. 
Locke discloses the absorbent layer (sublayers 204, 208, 210, 214) comprises a first nonwoven (Paragraph [0038] mentioned use of nonwoven WHITEFOAM™ by Acelity™)  layer (208)and the superabsorbent material (210) comprises a second nonwoven (Paragraph [0064]) layer (210) of superabsorbent material, wherein the superabsorbent material is bonded (Paragraph [0064]) onto the first nonwoven (Paragraph [0038] mentioned use of nonwoven WHITEFOAM™ by Acelity™)  layer (208) to position (Paragraph [0063]) the superabsorbent material at the one or more target areas (Paragraph [0063]). Locke does not expressly disclose the superabsorbent material being superabsorbent fibers. 
Andrews teaches a multilayered dressing with a non-woven absorbent layer (120) made with superabsorbent fibers (Col. 13 lines 11-23) for the purpose of allowing a reduced pressure applied to the dressing to be transferred within and through the absorbent layer using the spaces or voids between the fibers (Col. 13 lines 11-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the superabsorbent material as disclosed by Locke to have been a superabsorbent fiber as taught by Andrews for the purpose of allowing a reduced pressure applied to the dressing to be transferred within and through the second absorbent layer using the spaces or voids between the fibers (Col. 13 lines 11-23).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Locke (U.S. Publication 2020/0085632) in view of Andrews (U.S. Patent No. 10,485,891) and Keller et al. (U.S. Publication 2010/0030170) henceforth referred to as Keller. 
Locke does not expressly disclose the superabsorbent material comprising a web of superabsorbent fibers, wherein the superabsorbent fibers are stitch bonded, wherein the stitch bonding of the superabsorbent fibers is configured to restrict the ability of the superabsorbent fibers from swelling when wetted and create air panels in the absorbent layer. 
Andrews teaches a multilayered dressing with a non-woven absorbent layer (120) made with a web (Col. 7, lines 1-29) of superabsorbent fibers (Col. 13 lines 11-23) for the purpose of allowing a reduced pressure applied to the dressing to be transferred within and through the absorbent layer using the spaces or voids between the fibers (Col. 13 lines 11-23).
Keller, in the same field of absorptive articles teaches an absorptive layer (106) that has been stitch bonded (Paragraph [0027]) for the purpose of mechanical integrity (Paragraph [0027]), improved wickability (Paragraph [0027]), and to provide channels which aid in movement of fluid away from the fluid source and into the absorptive (Paragraph [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the superabsorbent material, as disclosed by Locke, to be comprised of a web of superabsorbent fibers, as taught by Andrews, for the purpose of allowing a reduced pressure applied to the dressing to be transferred within and through the absorbent layer using the spaces or voids between the fibers (Col. 13 lines 11-23) and to have modified the web of superabsorbent fibers to have been stitch-bonded, as taught by Keller, for the purpose of mechanical integrity (Paragraph [0027]), improved wickability (Paragraph [0027]), and to provide channels which aid in movement of fluid away from the fluid source and into the absorptive (Paragraph [0028]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (U.S. Publication 2020/0085632) in view of Ong et al. (U.S. Patent No. 9,675,501) henceforth referred to as Ong. 
Regarding claim 9, Locke discloses the wound treatment apparatus as rejected above in claim 1, wherein the superabsorbent material (210) is integrated into (between sublayers 208 and 214) the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]). Locke does not expressly disclose the superabsorbent material comprising a superabsorbent yarn. Ong, in the same field of absorbent articles, discloses the use of a superabsorbent material comprising a superabsorbent yarn (Col. 3 lines 6-17) for the purpose of providing a material that provides a balance between linear speed and increase volume of fluid movement through the use of helical channels (Col. 20-21 lines 54-67 and 1-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the superabsorbent material as disclosed by Locke, to be a superabsorbent yarn as taught by Ong for the purpose of providing a material that provides a balance between linear speed and increase volume of fluid movement through the use of helical channels (Col. 20-21 lines 54-67 and 1-10).
Regarding claim 10, Locke in view of Ong disclose the absorbent layer (sublayers 204, 208, 210, 214 bound together by 206 and 212; Paragraph [0033], Paragraph [0043]) comprising a nonwoven web (Paragraph [0038] mentioned use of nonwoven WHITEFOAM™ by Acelity™)  and the superabsorbent yarn (Col. 3 lines 6-17 of Ong) integrated (Col.9 lines 54-58 of Ong) into the nonwoven web (Paragraph [0038] mentioned use of nonwoven WHITEFOAM™ by Acelity™) for the same purpose as stated above in the rejection of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mehawej (U.S. Publication 2003/0149414) discloses a nonwoven web including a superabsorbent region.
Locke et al. (U.S. Publication 2020/0038251) discloses a wound dressing with regions of superabsorbent.
Elias (U.S. Patent No. 4,327,728) describes an absorbent layer with embedded superabsorbent material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached by phone at 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781